Citation Nr: 1502624	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sinus disability.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Byron Simpson, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1984.

These matters come to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2011, a statement of the case was issued in September 2012, and a substantive appeal was received in November 2012.

The Veteran testified at a Board hearing in February 2013; the transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss, sinus disability, back disability, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal that determination and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the RO's October 2005 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The October 2005 RO decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the October 2005 rating decision which denied entitlement to service connection for bilateral hearing loss, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 1984, the Veteran filed a claim of service connection for bilateral hearing loss.  This claim was denied in a May 1984 rating decision on the basis of a normal April 1984 audiological examination.  In March 1985, the Veteran filed a claim to reopen and in April 1985 she submitted private treatment records which reflected otitis media and difficulty hearing.  In an April 1985 rating decision, the claim was denied.  The Veteran filed a notice of disagreement in February 1986 and a statement of the case was issued in March 1986, but no substantive appeal was ever filed and no new and material evidence was received within one year of the April 1985 decision; thus, it became final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In February 2003, the Veteran filed a claim to reopen.  She submitted private treatment records, which showed otitis media and right ear hearing loss.  In an April 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  In November 2003, the Veteran requested reconsideration and she submitted additional private treatment records that showed otitis media; she also included an audiological report.  In a February 2004 rating decision, the RO confirmed and continued the prior rating decision.  The Veteran did not file a notice of disagreement and no new and material evidence was received during the one-year appeal period.  The February 2004 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In July 2005, the Veteran filed a claim to reopen.  She submitted additional treatment records which showed bilateral ear pain.  In an October 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran did not file a notice of disagreement and no new and material evidence was received during the one-year appeal period.  The October 2005 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In May 2010, the Veteran petitioned to reopen her bilateral hearing loss claim.  In support of her claim, she testified that she was a heavy equipment operator during service and lost her hearing due to this noise exposure.  T. at 3.  She testified that she is in receipt of Social Security Administration (SSA) disability benefits due in part to her hearing loss, and that her hearing has worsened since her last audiological examination.  T. at 6-7.  

The statements from the Veteran were not previously of record.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For the above reasons, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened and to this extent the appeal is allowed.


REMAND

The Veteran testified that she is in receipt of SSA disability benefits, thus such records must be requested and associated with the claims folder.

Bilateral hearing loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).  The November 1982 Report of Medical Examination conducted for enlistment purposes does not reflect hearing loss.

The January 1984 Report of Medical Examination conducted for separation purposes reflects an assessment of bilateral hearing loss.  Likewise, the January 1984 Report of Medical History reflects hearing loss in 1983.  

An April 1984 VA audiological examination, however, reflects normal hearing.  Thereafter, records reflect otitis media, right ear hearing loss, and reference difficulty hearing and ear pain and problems.  

The Veteran should be afforded a VA examination to assess the nature and etiology of her claimed bilateral hearing loss.  

Sinus disability

During service in October 1983, the Veteran sought treatment for cold symptoms.  The assessment was upper respiratory infection rule out allergy rhinitis.  

The Veteran should be afforded a VA examination to assess the nature and etiology of her claimed sinus condition.

Back disability

In April 1983, the Veteran complained of lower back pain for five weeks.  In May 1983, she sought treatment at the physical therapy clinic complaining of a long history of low back pain.  The assessment was chronic low back pain.  In July 1983, the Veteran complained of aching low back pain for three days.  The assessment was low back pain.  A 'Chronological Record of Medical Care' (which appears to have been completed for separation purposes) reflects the Veteran's report that she has arthritis in her lower back.  

At the Board hearing, the Veteran testified that her back problems are due to carrying heavy equipment during service.  T. at 9.  

The Veteran should be afforded a VA examination to assess the nature and etiology of her back disability.

Acquired psychiatric disability

At the Board hearing, the Veteran testified that she had mental health problems prior to service and she was treated at Central State in Nashville, Tennessee, from 1976 to 1978.  T. at 20-21.  She does not know the diagnosis rendered.

An attempt should be made to obtain the Veteran's treatment records from Central State.

A November 1982 Report of Medical History reflects that the Veteran checked the 'No' boxes for 'depression or excessive worry' and 'nervous trouble of any sort.'  Her 'psychiatric' state was clinically evaluated as normal on the November 1982 Report of Medical Examination.

Service treatment records do not reflect any specific mental health complaints but in an undated 'Chronological Record of Medical Care' she reported being "on edge." 

On the January 1984 Report of Medical History, the Veteran checked the 'Yes' box for 'nervous trouble of any sort.'  The examiner's remarks are partly illegible but it appears there is a notation pertaining to a stressful situation at home.  Her 'psychiatric' state was clinically evaluated was normal on the January 1984 Report of Medical Examination conducted for separation purposes.

There are post-service treatment records which reflect many years of mental health treatment for schizophrenia.

At the Board hearing, the Veteran testified that she told the recruitment officer that she was in a mental hospital prior to service, but she thought she had been cured.  T. at 22.  She testified that during service she had the urge to hurt her superiors.  T. at 22-24.  

The Veteran should be afforded a VA examination to assess the nature and etiology of her acquired psychiatric disability.  

Post-service treatment records from Centerstone reflect mental health treatment through June 29, 2010.  Updated treatment records should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA the Veteran's SSA records.

If such efforts are unsuccessful, documentation to that effect should be added to the claims folder.

2.  Request that the Veteran complete appropriate releases and request records pertaining to the following providers:

a)  Central State in Nashville, TN; and

b)  Centerstone for the period from June 30, 2010.  

If such efforts are unsuccessful, documentation to that effect should be added to the claims folder.

3.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA audiological examination in order to determine the nature and etiology of any current bilateral hearing loss.  The claims and Virtual folders must be reviewed in conjunction with the examination.  

The examiner should note that the Board concedes that the Veteran had noise exposure during service.

After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

Please state whether bilateral hearing loss is at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include conceded noise exposure.

Please provide reasons for this opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

4.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of her claimed sinus disability.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a)  Please state whether the Veteran has a chronic sinus disability.

b)  Please opine whether a sinus disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service.

Consideration should be given to all diagnoses of record.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report.  The examiner should explain why an opinion cannot be offered.

5.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of her claimed back disability.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should opine whether a back disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service?  

Consideration should be given to all diagnoses of record.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report.  The examiner should explain why an opinion cannot be offered.

6.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of her acquired psychiatric disability.  It is imperative that the claims folder and Virtual folder and a copy of this remand be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

a)  Please identify all psychiatric disabilities.

Consideration should be given to the prior diagnoses of record.

b)  Prior to enlistment into service, did an acquired psychiatric disability clearly and unmistakably manifest?  If so, did the preexisting acquired psychiatric disability clearly and unmistakably undergo a permanent increase in disability during the Veteran's period of active service beyond any natural progress?  

b)  If an acquired psychiatric disability did not clearly and unmistakably preexist active service, is it at least as likely as not that it was incurred as a result of such service?

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

7.  If the issues on appeal are not granted in full, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


